Citation Nr: 1341997	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  12-24 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to a compensable disability rating for bilateral hearing loss.
	
2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3. Entitlement to service connection for a kidney disability.


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Concerning the claim for a compensable disability rating for bilateral hearing loss, the Veteran reported increased hearing difficulty with hearing aids particularly in church and in his workplace in a treatment note dated August 2010.  Since he was last examined for VA purposes in 2009, and his statement indicates that his bilateral hearing loss has increased in severity since the last VA examination, VA is required to afford him a new examination to assess the current nature, extent, and severity of his service-connected bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

In this regard, the August 2010 VA treatment note indicates that an audiogram was conducted.  However, the August 2010 audiogram results are not contained in the claims file.  This record should be sought as well, together with any additional, pertinent VA treatment records, including those from the VAMC in Washington, DC.  

Concerning the claims for service connection for COPD and kidney disability, the Board construes language in the August 2012 substantive appeal as expressing disagreement with the May 2012 rating action that denied these claims.  
The claims file does not contain any Statement of the Case (SOC) for these issues, and therefore these claims must be remanded to provide him that document and afford him an opportunity to perfect an appeal of those issues.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case that addresses service connection for COPD and a kidney disability.  The Veteran must be informed that, in order to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

2.  The RO should contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his bilateral hearing loss.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, including those from the VAMC in Washington, DC and associate them with the claims file.  The RO/AMC should specifically request the August 2010 audiogram from the VAMC in Washington, DC.  Any negative response should be in writing and associated with the claims file.  

3.  Notify the Veteran that he can submit lay statements from himself and from others who have first-hand knowledge of the severity of his hearing loss and the impact of the disability both socially and professionally.

4.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an examination to determine the current severity and effect of his hearing loss on his occupational functioning and daily activities.  All indicated tests should be conducted.  The claims file must be made available and reviewed by the examiner.  

In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in his or her final report, including specifically, the effect of the Veteran's hearing loss on his ability to communicate with others and the impact of such on his employability.  The examiner should also address whether, and to what extent, his hearing loss decreases his ability to communicate effectively with other people.  

All opinions must be supported by a clear rationale, with citation to relevant medical findings. 

5.  Then readjudicate the appeal for entitlement to a compensable disability rating for bilateral hearing loss.  If the claim is not granted in full, issue a supplemental statement of the case to the Veteran and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


